J-S35034-20

                           2020 Pa. Super. 234


 ALEX ANTHONY PINEDA, JR.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JAMES L. PERRY, ANDREA L. PERRY,     :
 G. PHILLIP BRADY, DEBORAH            :
 BRADY, ROXANNE ROBERTO AND           :   No. 3473 EDA 2019
 SHARON PERRY                         :
                                      :
                                      :
 APPEAL OF: JAMES L. PERRY,           :
 ANDREA L. PERRY AND SHARON           :
 PERRY                                :

            Appeal from the Order Entered November 15, 2019
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2019-12356

 ALEX ANTHONY PINEDA, JR.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JAMES L. PERRY, ANDREA L. PERRY,     :
 G. PHILLIP BRADY, DEBORAH            :
 BRADY, ROXANNE ROBERTO AND           :   No. 3474 EDA 2019
 SHARON PERRY                         :
                                      :
                                      :
 APPEAL OF: JAMES L. PERRY,           :
 ANDREA L. PERRY AND SHARON           :
 PERRY                                :

            Appeal from the Order Entered December 4, 2019
   In the Court of Common Pleas of Montgomery County Civil Division at
                          No(s): 2019-12356

 ALEX ANTHONY PINEDA, JR.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
J-S35034-20


                                               :
                                               :
    JAMES L. PERRY, ANDREA L. PERRY,           :
    G. PHILLIP BRADY, DEBORAH                  :
    BRADY, ROXANNE ROBERTO AND                 :   No. 3475 EDA 2019
    SHARON PERRY                               :
                                               :
                                               :
    APPEAL OF: G. PHILIP BRADY AND             :
    DEBORAH BRADY                              :

               Appeal from the Order Entered November 15, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2019-12356

    ALEX ANTHONY PINEDA, JR.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES L. PERRY, ANDREA L. PERRY,           :
    G. PHILLIP BRADY, DEBORAH                  :
    BRADY, ROXANNE ROBERTO AND                 :   No. 3476 EDA 2019
    SHARON PERRY                               :
                                               :
                                               :
    APPEAL OF: G. PHILIP BRADY AND             :
    DEBORAH BRADY                              :

               Appeal from the Order Entered December 4, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                             No(s): 2019-12356


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

OPINION BY COLINS, J.:                               Filed: September 24, 2020

        Appellants, James Perry, Andrea Perry, Sharon Perry, G. Philip Brady,

and Deborah Brady, appeal from the order dated November 15, 2019, and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S35034-20


amended on December 4, 2019, permanently enjoining them from denying

Appellee, Alex Anthony Pineda, Jr., access to the rear of his property located

in King of Prussia, Montgomery County.         We affirm and lift the stay and

suspension of the permanent injunction.

       Preliminarily, for the convenience of the reader, we wish briefly to clarify

the people and locations involved in this action:

      Stephen O’Leary recorded the original subdivision plan encompassing
       the parties’ properties in the office of the Montgomery County Recorder
       of Deeds on May 5, 1923 (“the O’Leary Plan”);

      Appellee, Alex Anthony Pineda, Jr., owns the property located at 433
       Church Street in King of Prussia (“the Pineda Property”); on the O’Leary
       Plan, the Pineda Property was designated as Lot 2 in Section D; Pineda
       purchased the Pineda Property from Gerald C. Strouse on June 3,
       2016;

      Appellants James and Andrea Perry own the property located at 431
       Church Street in King of Prussia (“the Perry Property”); their
       predecessors in title were Salvatore and Mary Perry; James and
       Andrea Perry’s daughter, Sharon Perry, lives at the Perry Property;
       hereinafter, James, Andrea, and Sharon Perry are collectively referred
       to as “the Perrys”; on the O’Leary Plan, the Perry Property was
       designated as Lot 1 in Section D;

      Appellants G. Philip and Deborah Brady (“the Bradys”) own the
       property located at 217 Walnut Street in King of Prussia (“the Brady
       Property”); on the O’Leary Plan, the Brady Property was designated as
       Lots 3, 4, 5, 6, and 7 in Section D;

      Roxanne Roberto owns the property located at 211 Walnut Street in
       King of Prussia (“the Roberto Property”); on the O’Leary Plan, the
       Roberto Property was designated as Lots 47 and 48 in Section A;
       Roberto was a defendant in the underlying action but is not an appellant
       in this appeal;

      Glenn R. and Patricia F. Kerwin (“the Kerwins”) own the property
       located at 414 Church Street in King of Prussia (“the Kerwin Property”);
       they were not named as parties in the underlying action; the Kerwin
       Property was not included in the O’Leary Plan;

                                       -3-
J-S35034-20


       Coates Alley is a 20-foot wide street to the rear of the Perry Property
        and the Pineda Property and in between the Brady Property and the
        Roberto Property; it runs perpendicular to Walnut Street and parallel to
        Church Street; on the O’Leary Plan, Coates Alley is marked and noted
        “to be always open”; Coates Alley is the only access to the rear of the
        Pineda Property; and

       King Alley a/k/a Kings Alley a/k/a King’s Alley[1] is a way between the
        Perry Property and the Kerwin Property, connecting Church Street and
        Coates Alley, running perpendicular to both; it runs parallel to Walnut
        Street; on the O’Leary Plan, King Alley is marked and designated “to
        be always open.”

                                         *     *   *

        In a 1968 quiet title lawsuit in Montgomery County Court of
        Common Pleas [between the then-owners of the Brady Property
        and the then-owners of the Roberto Property], Judge
        Robert Honeyman[] ruled that Coates Alley was to be mutually
        used and enjoyed by the parties to that lawsuit as well as all
        other property owners in the subdivision whose lots were
        originally conveyed through the O’Leary [P]lan. Judge
        Honeyman ruled that under the original grant by Stephen O’Leary,
        an easement arose that was to be used and enjoyed by both the
        parties, as well as the other property owners whose lots
        were conveyed in accordance with the original plan. Based
        upon his findings as to the intent of the original grantor, Judge
        Honeyman ruled that the alley should be kept open, that all the
        parties have the right to use Coates Alley, that neither party
        should interfere with ingress or egress to the alley, and that any
        obstructions to the use of the alley must be removed. See
        [Z]oltowski v. Roberto, MCCP 68-6542, Order dated April 2,
        1969, attached as Exhibit G to [Pineda]’s Petition for Preliminary
        and Permanent Injunction.

Trial Court Opinion, dated December 20, 2019, at 3 (emphasis added).

        The current action commenced on May 13, 2019, when Pineda filed a

complaint and a petition for preliminary and permanent injunction (“the
____________________________________________


1As the O’Leary Plan and the majority of references throughout the myriad of
documents in his action use “King Alley” instead of “Kings Alley” or “King’s
Alley,” we have elected to employ this spelling throughout our decision.

                                             -4-
J-S35034-20



Petition”) against the Bradys, the Perrys, and Roberto. On June 7, 2019, the

Perrys filed their answer to the complaint. On June 17, 2019, the Bradys filed

their answer to the complaint with new matter and counterclaims.

       According to Pineda’s pleadings, he was able to use Coates Alley to

access the rear of the Pineda Property at the time he purchased it in 2016 and

that access in both directions has since been blocked by the Bradys, the

Perrys, and Roberto. Complaint, 5/13/2019, at ¶ 13.

       Pineda specifically asserts that, subsequent to his purchase of the

Pineda Property, the Bradys and Roberto erected a six-foot high, ten-foot wide

fence across Coates Alley, which blocks his access to the Pineda Property from

Walnut Street and posted a sign stating, “stop, do not enter, private property.”
Id. at ¶¶ 16, 19. The Bradys concede these facts, see The Bradys’ Answer to

Complaint with New Matter and Counterclaim, 6/17/2019, at ¶¶ 16, 19, but

add that the sign was erected prior to Pineda’s purchase of the Pineda

Property, id. at ¶ 19, and that Pineda never had a right-of-way to this section

of Coates Alley for two reasons:

       [(1)] Lots 1 through 7 of Section D of the O’Leary Plan were sold
       by Stephen O’ Leary and Jennie O’ Leary to George Dillon in 1923
       (the “Dillon Deed”)[2] which extinguished any alleged easement
       or right of way over the area of land that was designated as Coates
       Alley over Lots 1 through 7 of [Section] D in the O’Leary Plan.

       [(2)] In or around October 1996, Gerald C. Strouse, the prior
       owner      of    the     Pineda    Property,     affirmatively
       abandoned/released/relinquished any alleged right of way or
____________________________________________


2The Dillon Deed was attached to The Bradys’ Answer to Complaint with New
Matter and Counterclaim as Exhibit “1.”

                                           -5-
J-S35034-20


      easement over the Brady Property by stating that he was not
      going to use said area of land and thereafter by placing a fence in
      the Pineda Property adjacent to Coates Alley.
Id. at ¶ 9. Additionally, the Bradys made a counterclaim requesting that the

trial court “quiet title to the Brady Property and declare that the Brady

Property is not encumbered by an easement or right of way in favor of the

Pineda Property over Coates Alley or otherwise over the Brady Property.” Id.

at ¶ 58.

      Pineda also alleges that, subsequent to his purchase of the Pineda

Property, the Perrys erected a six foot high, ten foot wide fence across Coates

Alley which blocks his access to the Pineda Property from the direction of King

Alley and expanded the use of their property through fencing and grading in

order to limit the original size of King Alley, from twenty feet to twelve feet.

Complaint, 5/13/2019, at ¶¶ 14-15. According to the Perrys, the fence across

King Alley has been in place and maintained by themselves and their

predecessors “for a period of time in excess of twenty-one (21) years.” The

Perrys’ Answer to Complaint, 6/7/2019, at ¶ 14.

      On July 8, 2019, the trial court held a hearing on the Petition. After

reviewing the pleadings and listening to argument, the trial court stated that

it did not believe that the issue before it required witness testimony but would

be decided on the law. N.T. at 36.

      Following the submission of post-trial briefs, the trial court entered the

following order:



                                     -6-
J-S35034-20


      AND NOW, this 1th day of Nov, 2019, upon consideration of
      Plaintiff, Alex Anthony Pineda, Jr.’s Petition for Preliminary and
      Permanent Injunction, and the response thereto, and after
      hearing held thereon, it is hereby ORDERED that this Petition is
      GRANTED.

      Defendants, James L. Perry, Andrea Perry, G. Philip Brady,
      Deborah Anne Brady, Roxanne Roberto and Sharon Perry are
      permanently enjoined from denying Plaintiff access to the rear of
      his property located at 433 Church Street, King of Prussia, PA
      19406.

      Any and all structures which currently block Plaintiff’s access to
      the property located at 433 Church Street, King of Prussia, PA
      19406 shall be removed within twenty (20) days of the date of the
      docketing of this Order

Order, 11/15/2019. The Bradys and the Perrys did not file post-trial motions.

      The Brady[s] filed a Notice of Appeal of this Order on
      November 25, 2019 and the Perry[s] filed a Notice of Appeal on
      November 26, 2019.

      On December 3, 2019, a day before the period for the removal of
      the fence was to expire, both the Perry[s] and the Brady[s] filed
      motions to stay this order, and sent a letter to the court asking
      that these motions be decided quickly because their time to
      comply with the order was expiring. The court denied these
      motions on . . . December 4, 2019 but also on that date entered
      an Amended Order[.]

Trial Court Opinion, dated December 20, 2019, at 3-4. The amended order

was identical to the original order, except stating that any structures blocking

access “shall be removed within ten (10) days of the date of the docketing of

this Amended Order. Plaintiff shall post bond in the amount of $500 within

five (5) days of the docketing of this Amended Order.”        Amended Order,

12/4/2019. The Bradys and the Perrys (hereinafter collectively “Appellants”)

also filed notices of appeal from the amended order. The trial court did not




                                     -7-
J-S35034-20



issue a Pa.R.A.P. 1925(b) order directing Appellants to file a concise statement

of errors complained of on appeal.

      On December 12, 2019, Appellants filed a “Joint Emergency Application

for Stay and Suspension of Permanent Injunction Pending Appeal.”               On

December 13, 2019, this Court temporarily granted the stay, pending Pineda’s

answer to the application, and consolidated these appeals. After Pineda filed

his answer, this Court granted the stay for the duration of the appeal.

      As no post-trial motions were filed and no formal judgment entered, we

must first consider whether this Court has jurisdiction to address this matter.

On August 10, 2020, this Court issued a per curiam order directing Appellants

      to show cause within ten (10) days of the date of this order as to
      why the issues that they seek to raise on appeal are not waived
      for failure to file post-trial motions within ten (10) days following
      the entry of the trial court’s order or amended order pursuant to
      [Pennsylvania Rule of Civil Procedure] 227.1, including but not
      limited to the applicability of the exception contained in Pa.R.A.P.
      311(a)(4)(ii). . . . Failure to respond to this directive may result
      in quashal/dismissal of this appeal without further notice.

Appellants filed a response on August 19, 2020.

      Appeals arising from a trial court’s grant of injunctive relief is controlled

by Pa.R.A.P. 311, which states, in relevant part:

      (a) General rule.--An appeal may be taken as of right . . . from:

         (4) Injunctions.--An order that grants or denies, modifies or
         refuses to modify, continues or refuses to continue, or
         dissolves or refuses to dissolve an injunction unless the
         order was entered: . . .

            (ii) After a trial but before entry of the final order.
            Such order is immediately appealable, however,
            if the order enjoins conduct previously

                                      -8-
J-S35034-20


            permitted or mandated or permits or mandates
            conduct not previously mandated or permitted,
            and is effective before entry of the final order.

Pa.R.A.P. 311(a)(4)(ii) (emphasis added).         This Court has interpreted

Pa.R.A.P. 311(a)(4)(ii) as follows:

      Generally, it is improper to file a motion for posttrial relief when
      appealing pursuant to Rule 311. . . . [A]n appeal may be taken
      from an order that (because a final judgment has not yet been
      entered) is not otherwise appealable under Rule 311(a)(4)(ii) if
      (1) the order enjoins conduct previously allowed or allows conduct
      previously prohibited, and (2) the injunction takes effect before
      entry of a final judgment.

SBA Towers II LLC v. Wireless Holdings, LLC, ___ A.3d ___, 2020 PA

Super 86, *10 (filed April 6, 2020) (en banc) (internal citations and quotation

marks omitted) (some additional formatting), reargument dismissed (April 23,

2020).

      The facts and procedural history of the current action are analogous to

those of the recent cases, SBA Towers, id., and Guiser v. Sieber, ___ A.3d

___, 2020 Pa. Super. 182 (filed August 5, 2020). In SBA Towers, 2020 PA

Super 86 at *10-*11:

      [F]inal judgment was not entered. However, the trial court’s
      permanent injunction took immediate effect, and allowed conduct
      that was prohibited under the preliminary injunction — namely,
      that Wireless Holdings could impose conditions affecting
      Appellant’s access to the property. Accordingly, pursuant to
      Pa.R.A.P. 311(a)(4)(ii), . . . we conclude that this appeal is
      properly before us.

The procedural posture of the current action parallels that of SBA Towers, as

final judgment was not entered prior to the current appeal, yet the trial court’s

permanent injunction took immediate effect and prohibited conduct that was


                                      -9-
J-S35034-20



previously allowed.      Compare id. with Trial Court Opinion, dated

December 20, 2019, at 3. Accordingly, pursuant SBA Towers’ application of

Pa.R.A.P. 311(a)(4)(ii), we must also find that the current appeal is properly

before us. SBA Towers, 2020 Pa. Super. 86 at *11.

      In Guiser, 2020 Pa. Super. 182 at *8-*9, this Court likewise wrote:

      Appellants blocked access to Woods Road for several years before
      the instant action. . . [T]here was no indication in the record that
      Appellants stopped blocking access to Woods Road during the
      pendency of the litigation of this matter. . . . [A]fter the nonjury
      trial, but before the entry of judgment, the trial court issued an
      injunction that changed the status quo and prohibited Appellants
      from blocking Woods Road. . . . Under these circumstances, we
      are constrained to conclude that an appeal from the trial court’s
      decision to grant an injunction is properly before this Court under
      Pa.R.A.P. 311(a)(4)(ii) . . . Therefore, we will address Appellants’
      arguments to the extent that they relate to the injunction
      prohibiting Appellants from blocking Appellees’ access to Woods
      Road.

Similarly, Appellants blocked access to Coates Alley and King Alley for several

years, and there is no indication in the record that Appellants stopped blocking

access to either Coates Alley or King Alley during the pendency of the litigation

in this matter. Compare id. with Trial Court Opinion, dated December 20,

2019, at 2. After a hearing but before entry of final judgment, the trial court

issued an injunction that changed the status quo and prohibited Appellants

from blocking either alley. Compare Guiser, 2020 Pa. Super. 182 at *8, with

Trial Court Opinion, dated December 20, 2019, at 3. According to Guiser,

2020 Pa. Super. 182 *9, we also must conclude that the current appeal from

the trial court’s decision to grant an injunction is properly before us under to


                                     - 10 -
J-S35034-20


Pa.R.A.P. 311(a)(4)(ii). Consequently, pursuant to SBA Towers, 2020 PA

Super 86 at *10-*11, and Guiser, 2020 Pa. Super. 182 at *8-*9, we will

address Appellants’ appellate claims.

      Appellants have filed a joint appellate brief and present the following

issues for our review:

      [A.] Whether the trial court’s Order and Amended Order should
      be reversed where Mr. Pineda did not establish that he was
      entitled to injunctive relief as a matter of law because:
      (i) collateral estoppel does not apply to bar [Appellants’] defenses
      in this action or the Bradys’ Counterclaims and (ii) in granting the
      injunction the trial court disregarded Pennsylvania law providing
      that easements can be extinguished/terminated?

      B.    Whether the trial court’s Order and Amended Order granting
      injunctive relief should be reversed because granting such relief
      without conducting an evidentiary hearing, without requiring
      Mr. Pineda to establish a clear right to such relief and without
      permitting [Appellants] (hereinafter defined) to introduce
      evidence or cross-examine Mr. Pineda was an abuse of discretion
      and an error of law where:         (i) it constitutes a denial of
      [Appellants’] due process rights and amounts to a taking of their
      property; (ii) the granting of permanent injunctive relief was
      premature given the procedural process of the case; (iii) with
      respect to the entry of a permanent injunction, [Appellants] did
      not agree to treat the “hearing” as a final hearing on the merits?

      [C.] Whether the trial court’s Order and Amended Order granting
      injunctive relief to Mr. Pineda (hereinafter defined) should be
      reversed where the trial court lacked subject matter jurisdiction
      over the action due to Mr. Pineda’s failure to join indispensable
      parties and those required to be joined under the Declaratory
      Judgment Act?

Appellants’ Brief at 4-5 (issues reordered to facilitate disposition) (trial court’s

answers omitted).

      “We first recite the law regarding appellate review: The grant or denial

of a permanent injunction is a question of law. Regarding the trial court’s

                                      - 11 -
J-S35034-20



legal determination, our standard of review is de novo, and our scope of

review is plenary.”   SBA Towers, 2020 Pa. Super. 86 at *12 (citation and

internal quotation marks omitted).

      According to Appellants, “the order and amended order should be

reversed because the trial court erred in finding that Mr. Pineda was entitled

to injunctive relief as a matter of law.” Appellants’ Brief at 35. Appellants

allege that “the trial court disregarded Pennsylvania law providing that

easements can be extinguished or terminated . . . by adverse possession,

merger and abandonment.” Id. at 36, 39 (citation omitted).

      “[W]hen lots are sold as part of a recorded subdivision plan on which a

street has been plotted by the grantor, the purchasers acquire property rights

in the use of the street.”    Starling v. Lake Meade Property Owners

Association, Inc. (“Starling II”), 162 A.3d 327, 337–38 (Pa. 2017)

(citations and internal quotation marks omitted). “Specifically, all purchasers

of property in a subdivision acquire an easement over all platted roads in the

subdivision plan.” Starling v. Lake Meade Property Owners Association,

Inc. (“Starling I”), 121 A.3d 1021, 1028 (Pa. Super. 2015), rev’d on other

grounds, Starling II, 162 A.3d 327. “This ‘easement of access’ is a property

right appurtenant to the land [that] cannot be impaired or taken away without

compensation.” Starling II, 162 A.3d at 338; see also Potis v. Coon, 496
A.2d 1188, 1193 (Pa. Super. 1985) (“It is well settled that the grantee of a

lot, which is sold according to a plan of lots on which streets or alleys not

previously opened or projected as a public street are plotted out by the

                                     - 12 -
J-S35034-20



grantor, acquires an easement over those streets and alleys as a private right

of property arising out of the grant, of which he cannot be deprived without

compensation.”).

      In the current action, lots were sold as part of a recorded subdivision

plan — the O’Leary Plan – on which streets, including Coates Alley and King

Alley, had been plotted by the grantor, Stephen O’Leary.          Accordingly,

pursuant to Starling II, 162 A.3d at 337–38, all purchasers of those

subdivision lots, including Lot 2 in Section D, acquired property rights in the

use of those streets, i.e., Coates Alley and King Alley. These “easements of

access” cannot be impaired or taken away without compensation. There is no

evidence nor argument that Pineda, as owner of Lot 2 in Section D, a/k/a the

Pineda Property, was ever compensated for the preclusion of his use of Coates

Alley or King Alley, and, thus, pursuant to Starling II, id. at 338, and Potis,
496 A.2d at 1193, these easements of access should not have been impaired

nor taken away from him.

      Additionally,

      [i]t is beyond cavil in Pennsylvania that a property owner may use
      his property only in ways that do not interfere with the rights of
      the easement holder. See Minard Run Oil Co. v. Pennzoil Co.,
      419 Pa. 334, 214 A.2d 234, 235 (1965) (“The owner of the
      servient tenement may make any use thereof which is consistent
      with or not calculated to interfere with the exercise of the
      easement.” (citation omitted)); Mercantile Library Co. of Phila.
      v. Fid. Trust Co., 235 Pa. 5, 83 A. 592, 595 (1912) (“The grant
      of a fee, subject to an easement, carries with it the right to make
      any use of the servient soil that does not interfere with the
      easement ....” (citation omitted)).



                                    - 13 -
J-S35034-20



Starling II, 162 A.3d at 343. Where “all owners in [a s]ubdivision h[o]ld an

access easement to the roads, it necessarily followed that no . . . owner . . .

could[, for example,] permit houses to be built upon it, designate it as a

parking lot, or otherwise prevent access by ... property owners to their

lots[.]” Id. (emphasis added) (citation and internal quotation marks

omitted).

      Consequently, although all property owners in the subdivision laid out

by the O’Leary Plan have easements of access to all of the streets plotted on

said plan, none of those property owners may interfere with the rights of the

other property owners as easement holders. Id. Ergo, under Starling II,

id., Appellants cannot prevent access by other property owners to their lots,

including access by Pineda to the Pineda Property, and, hence, the trial court

properly    granted   injunctive    relief    ordering   Appellants   to   remove   all

impediments preventing Pineda from accessing the Pineda Property or

stopping any other purchaser of property in the subdivision plotted in the

O’Leary Plan from using their easement over Coates Alley and King Alley.

      The law articulated on this point in Starling I, Starling II, and Potis

was the same as at the time of the 1968 litigation, hence the consistent result.

See Trial Court Opinion, dated December 20, 2019, at 3 (citing Zoltowski v.

Roberto, MCCP 68-6542, Order dated April 2, 1969, attached as Exhibit G to

Pineda’s Petition for Preliminary and Permanent Injunction); Starling II, 162
A.3d at 343 (citing Minard Run, 214 A.2d at 235 (1965); Mercantile

Library, 83 A.   at   595     (1912));    see   also    Chambersburg       Shoe

                                        - 14 -
J-S35034-20



Manufacturing Co. v. Cumberland Valley Railroad Co., 87 A. 968, 970

(Pa. 1913) (“an owner, where the street has been laid out or established by

his grantor, is a purchaser by implied covenant of the right that the street

shall remain open”; “Such a right is sometimes called an ‘easement of access’

which means the right of ingress and egress to and from the premises of the

lot owners. It is a property right appurtenant to the land which cannot be

impaired or taken away without compensation.”).

      As for Appellants’ arguments that an easement may be lost by

abandonment, adverse possession, and/or merger, Appellants’ Brief at 36, 39;

The Bradys’ Answer to Complaint with New Matter and Counterclaim,

6/17/2019, at ¶¶ 9, 16; The Perrys’ Answer to Complaint, 6/7/2019, at ¶ 14,

Appellants conflate the law concerning the grant of a private easement with

an easement of access bestowed as a property right of all property owners

within a subdivision.   Appellants present us with no case law – and our

research has failed to uncover any – where easements of access belonging to

all property owners in a subdivision can be lost by any one of those property

owners through abandonment, adverse possession, and/or merger.           See

Appellants’ Brief at 35-43.

      Concerning the Bradys’ counterclaim, see The Bradys’ Answer to

Complaint with New Matter and Counterclaim, 6/17/2019, at ¶ 58, we note

that the Bradys chose to file an interlocutory appeal prior to entry of final

judgment. Subsequent to the resolution of this appeal, the Bradys may still

pursue their counterclaim with the trial court.

                                    - 15 -
J-S35034-20



      Furthermore, as all facts necessary to resolve the substantive question

of whether Appellants were permitted to block Pineda’s access to the rear of

the Pineda Property via Coates Alley and King Alley were established by the

existing record and were not in dispute, we disagree with Appellants’

allegation that “the trial court’s order and amended order must be reversed

because the entry of such orders without an evidentiary hearing and at the

early stage of the proceedings violated [Appellants’] due process rights and

was procedurally improper.” Appellants’ Brief at 28. The only facts in dispute

related    to   Appellants’   proposed     defenses   of   abandonment,    adverse

possession, and merger, and, as noted above, these defenses are inapplicable

in this case. Compare Complaint, 5/13/2019, at ¶¶ 13-16, with The Bradys’

Answer to Complaint with New Matter and Counterclaim, 6/17/2019, at ¶¶ 9,

16, and The Perrys’ Answer to Complaint, 6/7/2019, at ¶ 14.               Thus, no

additional evidence was necessary.         Moreover, Appellants were heard at a

hearing on the petition before the trial court, where the parties made their

respective arguments, which were augmented with post-trial briefs.            Trial

Court Opinion, dated December 20, 2019, at 3. Therefore, the trial court did

not err by choosing not to hold an evidentiary hearing, which would have been

a waste of judicial resources, and, accordingly, Appellant were not denied due

process.

      Finally, we note that this decision only affects the use of Coates Alley

and King Alley by owners of lots within the subdivision plotted in the O’Leary

Plan. The trial court’s order was limited to permanently enjoining Roberto and

                                         - 16 -
J-S35034-20



Appellants – who were all specifically named – “from denying [Pineda] access

to the rear of” the Pineda Property.      Order, 11/15/2019; Amended Order

12/4/2019. There is no mention in the order of the propriety of the use of

Coates Alley or King Alley by individuals who do not own property within that

subdivision, and we likewise make no such determination. Thus, this holding

has no bearing on the rights of the Kerwins, whose property rests outside said

subdivision.    For this reason, and contrary to Appellants’ contention,

Appellants’ Brief at 24-25, 27, the Kerwins are not indispensable parties to

this case, and the trial court’s jurisdiction over this matter was not affected

by the non-joinder of the Kerwins thereto. See Guiser, 2020 Pa. Super. 182

at *15 (“[t]he failure to join an indispensable party is a non-waivable defect

that implicates the trial court’s subject matter jurisdiction”).

      Based on the foregoing, Appellants are not entitled to relief and we

affirm the order and amended order granting injunctive relief in favor of

Pineda.   As a result, we lift the stay and suspension of the permanent

injunction and order Appellants to satisfy the injunction by removing any and

all structures currently blocking access to the Pineda Property within 30 days

of the date of this decision.

      Order affirmed. Stay and suspension of permanent injunction lifted.




                                      - 17 -
J-S35034-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/20




                          - 18 -